Case 2:14-cv-00120-KM-MAH Document 197 Filed 04/12/21 Page 1 of 5 PageID: 2717


  Newark                                                Ras J. Baraka
                                                        Mayor




  Department of Law                                    Kenyatta Stewart
                                                       Corporation Counsel

  920 Broad Street                                     Gary S. Lipshutz
  Room 316                                             First Assistant Corporation Counsel
  Newark NJ 07102                                      Direct Dial (973) 733-5945
  973-733-3880 Main                                    lipshutzg@ci.newark.nj.us
  973 733-5394 Fax

                                           April 12, 2021

 Via ECF
 Hon. Michael A. Hammer, U.S.M.J.
 United States District Court
 District of New Jersey
 Martin Luther King Jr. Federal Building and Court House
 Newark, New Jersey 07102

         Re:      Lee Evans v. City of Newark et al.
                  CIVIL ACTION NO. 14-cv-120 (KM-MAH)

         City of Newark defendants’ portion of status report [D.E. 196]

 Dear Judge Hammer:

         Your Honor Ordered the parties to provide a joint status report. I received the
 Plaintiff’s statement of issues on the morning of April 9, 2021 (the day it was due to be
 filed). Because I had an emergency dental issue, I was unable to provide the City of
 Newark defendants’ input on April 9, 2021 and now respectfully submit the following:

         1. Documents from Defendant Carrega

         The City of Newark defendants take no position.

         2. Lists of Lawsuits Against Defendant Officers

        This Court’s November 16, 2020 Order required the City of Newark defendants to
 search for and turn over “prior lawsuits, which shall include the name, court and caption
 for any action filed against [the individual defendants] for the period of 2007 to 2011,
 relating to false arrest, malicious prosecution, withholding Brady material or otherwise
 exculpatory information, or mishandling or tampering with evidence.

        In June 2020, prior to the entry of that Order, the Plaintiff served an OPRA
 request on the City that sought all civil lawsuit complaints brought against any member
 of the Newark Police Department from 2008-2018. In about September 2020, the City
 diligently searched for, and turned over, approximately ninety-one unredacted civil
 complaints, in both state and federal courts. These were all the civil rights lawsuits that
Case 2:14-cv-00120-KM-MAH Document 197 Filed 04/12/21 Page 2 of 5 PageID: 2718

 Lee Evans v. City of Newark et al.
 CIVIL ACTION NO. 14-cv-120 (KM-MAH)
 April 12, 2021
 Page - 2 –

 the City could locate and some included actually claims against the individual
 defendants.

       The City believes that its prior service of these complaints, albeit in response to
 an OPRA request, complies with the requirements of Your Honor’s Order, with the
 exception of 2007. We have since reviewed the limited records that we have for 2007
 and have been unable to locate any further responsive complaints against the individual
 defendants.

       3. City’s Compliance with this Court’s August 17, 2020 Order

        It is the City of Newark Defendants’ position that they have complied with the
 Court’s August 17, 2020 Order. This Court disallowed any written discovery on the City
 of Newark Defendants, except as to the following three topics limited both temporarily
 and in scope:

       1. For the officers directly involved in the investigation and prosecution of
          Plaintiff, and their immediate supervisor(s), for the period of 2007 to 2011, the
          records of any Internal Affairs investigation, disciplinary charges, and
          punishment or discipline relating to false arrest, malicious prosecution,
          withholding Brady material or otherwise exculpatory information, or
          mishandling or tampering with evidence;

       2. For the period of 2007 to 2011, any policies, procedures, and practices of the
          City of Newark Police Department regarding the preparation of police reports,
          the disclosure of Brady material or otherwise exculpatory information to a
          criminally charged defendant, and the proper handling of physical evidence
          and witness statement, including the taking of or memorializing a statement
          from a witness; and

       3. For the period of 2007 to 2011, any training materials for the City of Newark
          Police Department concerning the preparation of police reports, the
          disclosure of Brady material or otherwise exculpatory information to a
          criminally charged defendant, and the proper handling of physical evidence
          and witness statements, including the taking of or memorializing a statement
          from a witness. [D.E. 152].

         On September 20, 2020, (33 days after the Court’s Order), counsel obtained and
 reviewed the comprehensive disciplinary histories for the following Newark Police
 Officers:

              Defendant Chief of Police Darnell Henry
              Defendant Detective Joseph Hadley
              Detective Murad Muhammad (never named as a defendant)
              Detective Rashid Sabur (deceased)
Case 2:14-cv-00120-KM-MAH Document 197 Filed 04/12/21 Page 3 of 5 PageID: 2719

 Lee Evans v. City of Newark et al.
 CIVIL ACTION NO. 14-cv-120 (KM-MAH)
 April 12, 2021
 Page - 3 –

               Detective Keith Sheppard (dismissed)

         We advised Plaintiff that our review of these histories disclosed no professional
 standard investigations against these officers directly concerning: (1) false arrest; (2)
 malicious prosecution; (3) withholding Brady material/exculpatory information; or (4)
 mishandling/tampering with evidence (exactly what was required by the Court’s Order).
 Nevertheless, we identified two potentially responsive investigations, and in order to
 ascertain if they were responsive, we requested that NPD produce such investigations
 for internal review. These two investigations were then reviewed and similarly were not
 responsive. In other words, the City of Newark Defendants possess no responsive
 documents to Item 1 of the Court’s August 17, 2020. If the Court would like to review
 the comprehensive disciplinary histories in camera, we have no objection.

        Also, on September 20, 2020, the City of Newark defendants turned over the
 following items responsive to items 2 & 3 of the Court’s August 17, 2020 Order:

               General Order (G.O.) 06-01 (Electronically Recorded Statements) (i.e.,
               statements/confessions)
               G.O. 03-01 (Bias Incident Investigation)
               G.O. 64-4 (Methods of Writing Reports in the Field)
               G.O. 64-19 (Incident Report)
               G.O. 11-02 (Retention of Contemporaneous Notes)
               G.O. 99-05 (Crime Scene Procedures)
               G.O. 18-23 (Property and Evidence Management)
               And, In Service Training Bulletin:”Courtroom Testimony – Brady v.
               Maryland and Giglio v. United States.”

         The City swiftly and reasonably complied with the Court’s Order. These are the
 General Orders from the City of Newark Division of Police that concern the topics
 identified by the Court. Moreover, obviously, police officers are trained on these
 General Orders.

       The City does not have to turn over the training records of Defendants Hadley
 and Henry as this Court did not Order them to be produced.

        The City fully complied with this Court’s Order.

        4. Scope of 30(b)(6) Testimony

        The City of Newark Defendants have never disputed that they need produce a
 designated witness. The scope of the testimony is at issue. It is the City of Newark
 Defendants’ position that they need produce a witness to address the three limited
 topics set forth in this Court’s August 17, 2020 Order, and so limited to the time frame
 specified by this Court. Otherwise, Plaintiff can simply sidestep the Court’s Order by
 adding new topics and time periods. Indeed, that is exactly what occurred here:
Case 2:14-cv-00120-KM-MAH Document 197 Filed 04/12/21 Page 4 of 5 PageID: 2720

 Lee Evans v. City of Newark et al.
 CIVIL ACTION NO. 14-cv-120 (KM-MAH)
 April 12, 2021
 Page - 4 –


        Plaintiff’s 30(b)6 notice (Exhibit A) requires that the City produce a witness to
 speak to policies and practices between 1994-2010 (not 2007-2011), and on such
 varied topics as missing persons, homicide, and cold-case investigations, and probable
 cause determinations, all areas beyond what the Court previously allowed. In addition,
 the Notice sought a witness to speak to training in all of these areas from 1994-2010.

        Essentially, the Plaintiff’s 30(b)6 notice acts as a disguised notice to produce,
 requiring the witness to produce:

               at least seven (7) days prior to the deposition, any and all documents
               related to the above topics within their possession, custody, or control, or,
               if the documents have already been produced in this litigation, identify
               those documents by bates number.

         This notice is a directly contrary to this Court’s Order on the scope of limited
 written discovery permitted by this Court. The City is entitled to rely upon the limitation
 of this Court’s discovery Order.

        5. Depositions of Defendants McCarthy and Booker.

        We have agreed to and will be providing a date for the deposition of former
 Police Director McCarthy shortly.

        As to Senator Booker, we offered two reasonable, less intrusive alternatives: 1.
 have Defendant Booker answer written deposition questions in lieu of an oral deposition
 (F.R.C.P. 31). 2. Take the deposition of then-Acting Prosecutor Robert Laurino who
 could easily dispel the notion that Senator Booker had any input or influence on the
 determination to prosecute Plaintiff. Plaintiff has steadfastly refused either option.

        The Plaintiff has deposed prosecutor Cheryl Cuccinello who tried the criminal
 case against Evans along with prosecutor Peter Guarino. She confirmed that it was
 Acting Prosecutor Laurino who authorized the charges against Evans. As to then-
 Mayor Booker, she confirmed that she never spoke to him about the case, that she was
 not aware of anyone in the Prosecutor’s Office who spoke with him, and that she had no
 knowledge whether Mayor Booker had any input on the determination to bring charges
 against Evans. Note, the Affidavit in support of the warrant to arrest Evans was signed
 by Essex County Prosecutor’s Office Lt. Carrega, not by Henry or Hadley.

        So as to move the ball forward, the City of Newark Defendants subpoenaed then-
 Acting Prosecutor Laurino whose deposition is tentatively scheduled for April 29, 2021.
 As we have been all along, we are willing to revisit the necessity of the deposition of
 Senator Booker after this deposition.
Case 2:14-cv-00120-KM-MAH Document 197 Filed 04/12/21 Page 5 of 5 PageID: 2721

 Lee Evans v. City of Newark et al.
 CIVIL ACTION NO. 14-cv-120 (KM-MAH)
 April 12, 2021
 Page - 5 –

                                    Respectfully,

                                    Kenyatta Stewart
                                    Corporation Counsel

                                    By: /s/ Gary S. Lipshutz
                                     Gary S. Lipshutz
                                     First Assistant Corporation Counsel
 /GSL
